DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office Action is in response to Application 16215251 filed on 12/10/2018.
Claims 1-23 have been examined and are pending in this application. Claims 1-2, 4, 6-9, 12-13, 15, 17-20 and 23 was currently amended via the preliminary amendments
This Office Action is made Non-Final.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 01/29/2019, 03/02/2020, 03/09/2020, 01/18/2021 and 01/27/2121 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-6, 8-14, 16-17 and 19-23 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (“Zoldi,” US 20170140384, published on 05/18/2017) in view of  Gil et al. ("Gil," US 20180004961, published on 01/04/2018)

Regarding Claim 1;
Zoldi discloses a server computer system comprising at least one hardware processor configured to (Zoldi: par 0012; computer systems are also described that may include one or more processors and one or more memories coupled to the one or more processors):  
(Zoldi: par 0010; figs. 4 and 8; a system executing the method, includes the steps of receiving transaction data of a structured, ordered sequence of transaction events; par 0011; ordered sequence of transaction events within each of the one or more transaction event vectors [] generating a probability of an occurrence of a transaction event based on the n-gram within the associated transaction event vector and associated with the soft clustering of the customer, account, device, or channel; par 0035; generated within these transaction event vectors. It should be noted that different transactions may have different event time-scales; for example, it often takes longer to make purchases at a clothes or grocery store than it does at a coffee shop at the mall); 
in response to receiving the indication, select a client profile from a plurality of pre-determined client profiles according to the target event, the selected client profile characterizing a baseline behavior of a selected cluster of client systems (Zoldi: par 0010; a system executing the method, includes the steps of receiving transaction data of a structured, ordered sequence of transaction events [] generating a soft clustering of customer, account, device, or channel based on archetypes derived from a transaction history associated with the customer, account, device, or channel; par 0005; the ability to soft cluster customer's based on their transaction history and then utilize these clustering to determine the historical risk of sequence events in the context of that soft clustering can be used to generate an independent fraud score);
in response to selecting the client profile, instantiate a behavior model with a set of pre-determined model parameter values specific to the selected client profile (Zoldi: par 0002; where a transaction profile is maintained for the customer, account, payment instrument, and channel to determine which transactions are consistent with the behavior of the legitimate customer; par 0003; these analytics focus strongly on the past behaviors of customers drawn from recent transaction history. The anticipated future behavior of the customer is discerned from the behavioral patterns recognized within this history, and from which a model's fraud features are drawn. When models are trained, these behavioral fraud features are then weighted to form a final score that represents a probability of fraud. The score ranges from 1 to 999), the behavior model configured to determine a prediction indicator indicative of a likelihood of occurrence of the target event in a context of other events of the event sequence (Zoldi: par 0003; these analytics focus strongly on the past behaviors of customers drawn from recent transaction history. The anticipated future behavior of the customer is discerned from the behavioral patterns recognized within this history, and from which a model's fraud features are drawn. When models are trained, these behavioral fraud features are then weighted to form a final score that represents a probability of fraud; par 0005; this independent fraud score equates to the probability of fraud based on transactions within subgroups of customers, devices, or channels. For example, this transaction sequence fraud score would treat a series of purchases associated with a business person and a college student very differently based on the archetypes that both belong as the risk levels for sequences of transactions in these clusters would be different); and
in response to instantiating the behavior model, determine whether the target event is indicative of a computer security threat according to the prediction indicator (Zoldi: par 0003; these analytics focus strongly on the past behaviors of customers drawn from recent transaction history. The anticipated future behavior of the customer is discerned from the behavioral patterns recognized within this history, and from which a model's fraud features are drawn. When models are trained, these behavioral fraud features are then weighted to form a final score that represents a probability of fraud; par 0008; utilize real-time transaction profiles with recursive fraud features to derive fraud likelihood. These models leverage features of past transaction behavior of a customer to determine normality or abnormality when trained across all customers and their associated transaction profiles);
wherein determining the model parameter values comprises (par 0003; when models are trained, these behavioral fraud features are then weighted to form a final score that represents a probability of fraud. The score ranges from 1 to 999): selecting a subset of the training corpus according to whether events of the selected subset have occurred on members of the selected cluster (Zoldi: par 0005; the ability to soft cluster customer's based on their transaction history and then utilize these clustering to determine the historical risk of sequence events in the context of that soft clustering can be used to generate an independent fraud score. This independent fraud score equates to the probability of fraud based on transactions within subgroups of customers, devices, or channels), and 
(Zoldi: par 0003; when models are trained, these behavioral fraud features are then weighted to form a final score; par 0005; the ability to soft cluster customer's based on their transaction history and then utilize these clustering to determine the historical risk of sequence events in the context of that soft clustering can be used to generate an independent fraud score. This independent fraud score equates to the probability of fraud based on transactions within subgroups of customers, devices, or channels).
Zoldi disclose all the limitations as recited above, but do not explicitly disclose grouping a plurality of client systems into a plurality of clusters according to a training corpus of events having occurred on any of the plurality of client system, the plurality of clusters including the selected cluster.
However, in an analogous art, Gil discloses detecting and assessing security risks system/method that includes:
grouping a plurality of client systems into a plurality of clusters according to a training corpus of events having occurred on any of the plurality of client system, the plurality of clusters including the selected cluster (Gil: par 0005; a computer system builds behavior models for users in the network based on the users' interactions with the network, wherein a behavior model for a user indicates client device(s), server(s), and resources used by the user; par 0035; the system may aggregate data from users that share a common characteristic (e.g., same role or department) and create a group behavior model. A user's behavior in a session may be compared to both the user's behavior model and the group's behavior model; par 0075; a histogram for each of the following: client devices from which the user logs in [] each time an event occurs that correspond to a histogram, the system updates the histogram in the applicable user's/group's/asset's behavior model(s) [] a categorical histogram in which the values for the categories are strings, the category is the computer from which the user has logged on in the past).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Gil with the method/system of Zoldi to include grouping a plurality of client systems into a plurality of clusters according to a training corpus of events having occurred on any of the plurality of client system, the plurality of clusters including the selected cluster. One would have been motivated to detecting and assessing security risks in an enterprise's computer network. A behavior model is built for a user in the network based on the user's interactions with the network, wherein a behavior model for a user indicates client device(s), server(s), and resources used by the user (Gil: abstract).
Regarding Claim 2;
The combination of Zoldi and Gil disclose the computer system of claim 1, 
Zoldi further discloses wherein determining whether the target event is indicative of the computer security threat comprises: comparing the prediction indicator to a pre-determined threshold (Zoldi: par 0008; which utilize real-time transaction profiles with recursive fraud features to derive fraud likelihood. These models leverage features of past transaction behavior of a customer to determine normality or abnormality when trained across all customers and their associated transaction profiles; par 0009; the use of n-grams based on event sequence provides a set of features based on a specific sequence of events and their likelihood. Combined with archetype-based n-grams of events, high in probability n-grams point to typical behaviors of customers in the same peer groups, whereas low probabilities indicate rare event sequences that can point to increased risk); in response, when the comparison indicates that the target event is likely to occur in the context of the other events of the event sequence, determining that the target event is not indicative of the computer security threat (Zoldi: par 0008; which utilize real-time transaction profiles with recursive fraud features to derive fraud likelihood. These models leverage features of past transaction behavior of a customer to determine normality or abnormality when trained across all customers and their associated transaction profiles; par 0031; tabulated probabilities are used as a supplemental probability of occurrence, which can be expressed as a score or used in a set of n-gram features over time to enrich a fraud score with the likelihood of the event sequence based on similar customers. Low historical n-gram occurrence may be indicative of fraud, while high historical n-gram occurrence may be indicative of non-fraud and normal behavior across many customers in a peer group); and when the comparison indicates that the target event is not likely to occur in the context of the other events of the event sequence, determining that the target event is indicative of the computer security threat (Zoldi: par 0008; which utilize real-time transaction profiles with recursive fraud features to derive fraud likelihood. These models leverage features of past transaction behavior of a customer to determine normality or abnormality when trained across all customers and their associated transaction profiles; par 0031; tabulated probabilities are used as a supplemental probability of occurrence, which can be expressed as a score or used in a set of n-gram features over time to enrich a fraud score with the likelihood of the event sequence based on similar customers. Low historical n-gram occurrence may be indicative of fraud).  

Regarding Claim 3;
The combination of Zoldi and Gil disclose the computer system of claim 1,
Zoldi further discloses wherein determining whether the target event is indicative of the computer security threat comprises (Zoldi: par 0008; which utilize real-time transaction profiles with recursive fraud features to derive fraud likelihood. These models leverage features of past transaction behavior of a customer to determine normality or abnormality when trained across all customers and their associated transaction profiles; par 0031; tabulated probabilities are used as a supplemental probability of occurrence, which can be expressed as a score or used in a set of n-gram features over time to enrich a fraud score with the likelihood of the event sequence based on similar customers. Low historical n-gram occurrence may be indicative of fraud): determining a predicted event according to the prediction indicator (Zoldi: par 0005; The ability to soft cluster customer's based on their transaction history and then utilize these clusterings to determine the historical risk of sequence events in the context of that soft clustering can be used to generate an independent fraud score. This independent fraud score equates to the probability of fraud based on transactions within subgroups of customers, devices, or channels); comparing the predicted event to the target event (par 0011; generating an n-gram for the structured, ordered sequence of transaction events within each of the one or more transaction event vectors, where each n-gram represents an historical occurrence of each transaction event within an associated transaction event vector. The method further includes the step of generating a probability of an occurrence of a transaction event based on the n-gram within the associated transaction event vector and associated with the soft clustering of the customer, account, device, or channel; par 0031; Low historical n-gram occurrence may be indicative of fraud, while high historical n-gram occurrence may be indicative of non-fraud and normal behavior across many customers in a peer group); and in response, determining whether the target event is indicative of the computer security threat according to a result of the comparison (Zoldi: par 0011; generating an n-gram for the structured, ordered sequence of transaction events within each of the one or more transaction event vectors, where each n-gram represents an historical occurrence of each transaction event within an associated transaction event vector. The method further includes the step of generating a probability of an occurrence of a transaction event based on the n-gram within the associated transaction event vector and associated with the soft clustering of the customer, account, device, or channel; par 0031; Low historical n-gram occurrence may be indicative of fraud, while high historical n-gram occurrence may be indicative of non-fraud and normal behavior across many customers in a peer group).  

Regarding Claim 5; 
The combination of Zoldi and Gil disclose the computer system of claim 1, 
Gil further discloses wherein: the behavior model comprises an event encoder configured to determine a set of coordinates indicative of a position of the  (Gil: par 0005; a computer system builds behavior models for users in the network based on the users' interactions with the network, wherein a behavior model for a user indicates client device(s), server(s), and resources used by the user; par 0009; the user's behavior model includes the user's time logon patterns and comparing the plurality of user events to the user's behavior model also includes determining whether the user events are occurring or occurred at a time consistent with the time patterns in the user's behavior model); and the hardware processor is further configured to determine whether the target event is indicative of the computer security threat according to the position (Gil: par 0005; a computer system builds behavior models for users in the network based on the users' interactions with the network, wherein a behavior model for a user indicates client device(s), server(s), and resources used by the user; par 0009; the user's behavior model includes the user's time logon patterns and comparing the plurality of user events to the user's behavior model also includes determining whether the user events are occurring or occurred at a time consistent with the time patterns in the user's behavior model; par 0075; each time an event occurs that correspond to a histogram, the system updates the histogram in the applicable user's/group's/asset's behavior model(s); par 0085; the system is able dynamically change its behavior models and anomaly detection calculations as rules are added, deleted, or modified. The system may apply machine learning and/or statistical algorithms on the data to determine whether a data point is anomalous or to quantify how different or similar a data point is relative to other the majority of data points in a behavior model).
(Gil: abstract).

Regarding Claim 6; 
The combination of Zoldi and Gil disclose the computer system of claim 1,
Gil further discloses wherein grouping the plurality of client systems into clusters comprises (Gil: par 0005; a computer system builds behavior models for users in the network based on the users' interactions with the network, wherein a behavior model for a user indicates client device(s), server(s), and resources used by the user): constructing a plurality of event categories according to whether a training event of the training corpus occurs in a selected context of other events of the training corpus (Gil: par 0005; the system calculates a risk assessment for the plurality of user events based at least in part on the comparison between the user events and the user's behavior model, wherein any one of certain anomalies between the user events and the user's behavior model increase the risk assessment); in response to constructing the plurality of event categories, deciding a cluster assignment of each client systems according to an event profile of the each client system, the event profile determined according to a count of events occurring on the each client system and belonging to a selected event category of the plurality of event categories (Gil: par 0005; the system calculates a risk assessment for the plurality of user events based at least in part on the comparison between the user events and the user's behavior model, wherein any one of certain anomalies between the user events and the user's behavior model increase the risk assessment; par 0047; the system determines whether the event belongs to an existing, open session or whether the event is a new logon session. In one embodiment, the system maintains a session database, with an entry for each user logon session. When the system determines that a new logon session has started, it adds an entry to the session database for the session and adds information from the applicable event log to the session entry. If the system determines that an event belongs to an existing session, it will add information from the event log to the existing session).    
One would have been motivated to detecting and assessing security risks in an enterprise's computer network. A behavior model is built for a user in the network based on the user's interactions with the network, wherein a behavior model for a user indicates client device(s), server(s), and resources used by the user (Gil: abstract).

Regarding Claim 8; 
The combination of Zoldi and Gil disclose the computer system of claim 1,
Zoldi further discloses configured to select the client profile according to whether the target client system is a member of the selected cluster (Zoldi: par 0005; the ability to soft cluster customer's based on their transaction history and then utilize these clustering to determine the historical risk of sequence events in the context of that soft clustering can be used to generate an independent fraud score. This independent fraud score equates to the probability of fraud based on transactions within subgroups of customers, devices, or channels).  

Regarding Claim 9; 
The combination of Zoldi and Gil disclose the computer system of claim 1,
Zoldi further discloses wherein selecting the client profile comprises (par 0006; behaviors captured in a specific customer profile, understanding typical behavior in similar populations engaged in similar activities can add value in understanding the likelihood of any given transaction sequence): determining a set of coordinates indicating a position of the target client system in a multidimensional embedding space (Zoldi: par 0002; analytics applied to transaction streams associated with these products utilize behavioral streaming analytics, where a transaction profile is maintained for the customer, account, payment instrument, and channel to determine which transactions are consistent with the behavior of the legitimate customer; par 0009; the use of n-grams based on event sequence provides a set of features based on a specific sequence of events and their likelihood; par 0011; generating an n-gram for the structured, ordered sequence of transaction events within each of the one or more transaction event vectors, where each n-gram represents an historical occurrence of each transaction event within an associated transaction event vector); in response, selecting a target cluster of the plurality of clusters according to the set of coordinates (Zoldi: par 0006; behaviors captured in a specific customer profile, understanding typical behavior in similar populations engaged in similar activities can add value in understanding the likelihood of any given transaction sequence. For instance, certain customers are more likely to shop at two or three stores within an event window on a Saturday morning than, say, on a Thursday evening); and selecting the client profile according to the target cluster (Zoldi: par 00005; the ability to soft cluster customer's based on their transaction history and then utilize these clusterings to determine the historical risk of sequence events in the context of that soft clustering can be used to generate an independent fraud score. This independent fraud score equates to the probability of fraud based on transactions within subgroups of customers, devices, or channels; par 0006; behaviors captured in a specific customer profile, understanding typical behavior in similar populations engaged in similar activities can add value in understanding the likelihood of any given transaction sequence).  

Regarding Claim 10;
The combination of Zoldi and Gil disclose the computer system of claim 9, 
Zoldi further discloses configured to select the target cluster further according to another set of coordinates indicating a position of a member of the target cluster in the embedding space (Zoldi: par 0003; when models are trained, these behavioral fraud features are then weighted to form a final score; par 0005; the ability to soft cluster customer's based on their transaction history and then utilize these clustering to determine the historical risk of sequence events in the context of that soft clustering can be used to generate an independent fraud score. This independent fraud score equates to the probability of fraud based on transactions within subgroups of customers, devices, or channels. This transaction sequence fraud score would treat a series of purchases associated with a business person and a college student very differently based on the archetypes that both belong as the risk levels for sequences of transactions in these clusters would be different).

Regarding Claim 11; 
The combination of Zoldi and Gil disclose the computer system of claim 1,
Zoldi further discloses wherein the target event comprises a launch of a selected process on the target client system (Zoldi: par 0008; these models leverage features of past transaction behavior of a customer to determine normality or abnormality when trained across all customers and their associated transaction profiles; par 0009; The use of n-grams based on event sequence provides a set of features based on a specific sequence of events and their likelihood. Combined with archetype-based n-grams of events, high in probability n-grams point to typical behaviors of customers in the same peer groups).  

Regarding Claim 12;
This Claim recites a method that perform the same steps as system of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Regarding Claim 13;
This Claim recites a method that perform the same steps as system of Claim 2, and has limitations that are similar to Claim 2, thus are rejected with the same rationale applied against claim 2.  

Regarding Claim 14;
This Claim recites a method that perform the same steps as system of Claim 3, and has limitations that are similar to Claim 3, thus are rejected with the same rationale applied against claim 3.  

Regarding Claim 16;
This Claim recites a method that perform the same steps as system of Claim 5, and has limitations that are similar to Claim 5, thus are rejected with the same rationale applied against claim 5.
  
Regarding Claim 17;
This Claim recites a method that perform the same steps as system of Claim 6, and has limitations that are similar to Claim 6, thus are rejected with the same rationale applied against claim 6.  

Regarding Claim 19;
This Claim recites a method that perform the same steps as system of Claim 8, and has limitations that are similar to Claim 8, thus are rejected with the same rationale applied against claim 8.  
Regarding Claim 20;
This Claim recites a method that perform the same steps as system of Claim 9, and has limitations that are similar to Claim 9, thus are rejected with the same rationale applied against claim 9.  

Regarding Claim 21;
This Claim recites a method that perform the same steps as system of Claim 10, and has limitations that are similar to Claim 10, thus are rejected with the same rationale applied against claim 10. 
 
Regarding Claim 22;
This Claim recites a method that perform the same steps as system of Claim 11, and has limitations that are similar to Claim 11, thus are rejected with the same rationale applied against claim 11.  

Regarding Claim 23;
This Claim recites a non-transitory computer-readable medium that perform the same steps as system of Claim 1, and has limitations that are similar to Claim 1, thus are rejected with the same rationale applied against claim 1.  

Claims 	4, 7, 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Zoldi et al. (US 20170140384) in view of Gil et al. (US 20180004961) and further in view of Hanis et al. (“Hanis,” US 20190340615, filed on 05/04/2018)
Regarding Claim 4;
The combination of Zoldi and Gil disclose the computer system of claim 1, 
The combination of Zoldi and Gil disclose all the limitations as recited above, but do not explicitly disclose wherein: the prediction indicator is indicative of a likelihood that the target event is a central event of the event sequence.  

wherein: the prediction indicator is indicative of a likelihood that the target event is a central event of the event sequence (Hanis: par 0018; figs. 3 and 6; most of the statistical fraud detection techniques are built upon profile variables computed on historical data. These variables are usually measurement aggregated across certain periods of time, for example, the minimum/maximum/average of weekly transaction amounts, or the minimum/maximum/average of unique numbers of counterparties; par 0037; the transactions can be considered as different sequences of events, i.e., n-sequence of events, where n for this example can be any integer value; par 0044; vectors for the 1-event sequences, vectors for the 2-event sequences, and so on, up to the maximum sequence dictated by the number of total events in the associated Petri-net graph for a series of related events. The aggregator layer is based on any one of a number of potential aggregators, such as customer, account, location, etc. If for example the customer aggregator is selected for aggregator level, then the resulting application layer will include only those sequences that have the same customer value; par 0041; the second 2-event sequence includes events E2).
Therefore, it would have been obvious to a person of ordinary skill in the art, before the effective filing date of the claimed invention to combine the teachings of Hanis with the method/system of Zoldi and Gil to include wherein: the prediction indicator is indicative of a likelihood that the target event is a central event of the event sequence. One would have been motivated to each pattern image begins with a Petri-net model for historical events. A state space representation is (Hanis: abstract).
 
Regarding Claim 7;
The combination of Zoldi and Gil disclose the computer system of claim 1,
Zoldi further discloses wherein training the another instance of the behavior model comprises (Zoldi: par 0008; which utilize real-time transaction profiles with recursive fraud features to derive fraud likelihood. These models leverage features of past transaction behavior of a customer to determine normality or abnormality when trained across all customers and their associated transaction profiles): employing the another instance of the behavior model comprises (Zoldi: par 0008; which utilize real-time transaction profiles with recursive fraud features to derive fraud likelihood. These models leverage features of past transaction behavior of a customer to determine normality or abnormality when trained across all customers and their associated transaction profiles).
The combination of Zoldi and Gil disclose all the limitations as recited above, but does not explicitly disclose assembling a training sequence of events having a central event and an event context; in response to receiving the event context of the training sequence, to produce a training prediction indicative of a likelihood that the central event belongs to the training sequence; and determining the model parameter values according to the training prediction.  
However, in an analogous art, Hanis discloses sequence of events patterns in fraud detection system/method that includes:
 (Hanis: par 0018; fig. 3; most of the statistical fraud detection techniques are built upon profile variables computed on historical data. These variables are usually measurement aggregated across certain periods of time, for example, the minimum/maximum/average of weekly transaction amounts, or the minimum/maximum/average of unique numbers of counterparties; par 0037; the transactions can be considered as different sequences of events, i.e., n-sequence of events, where n for this example can be any integer value); in response to receiving the event context of the training sequence, to produce a training prediction indicative of a likelihood that the central event belongs to the training sequence; and determining the model parameter values according to the training prediction (Hanis: par 0018; fig. 3; most of the statistical fraud detection techniques are built upon profile variables computed on historical data. These variables are usually measurement aggregated across certain periods of time, for example, the minimum/maximum/average of weekly transaction amounts, or the minimum/maximum/average of unique numbers of counterparties; par 0037; the transactions can be considered as different sequences of events, i.e., n-sequence of events, where n for this example can be any integer value par 0044; fig. 6; vectors for the 1-event sequences, vectors for the 2-event sequences, and so on, up to the maximum sequence dictated by the number of total events in the associated Petri-net graph for a series of related events. The aggregator layer is based on any one of a number of potential aggregators, such as customer, account, location, etc. If for example the customer aggregator is selected for aggregator level, then the resulting application layer will include only those sequences that have the same customer value; par 0041; the second 2-event sequence includes events E2).  

Regarding Claim 15;
This Claim recites a method that perform the same steps as system of Claim 4, and has limitations that are similar to Claim 4, thus are rejected with the same rationale applied against claim 4.  

Regarding Claim 18;
This Claim recites a method that perform the same steps as system of Claim 7, and has limitations that are similar to Claim 7, thus are rejected with the same rationale applied against claim 7.  


Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHAO WANG whose telephone number is (313)446-6644.  The examiner can normally be reached on Monday-Friday 7:30-4:30PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/C.W./Examiner, Art Unit 2439           

/JAHANGIR KABIR/Primary Examiner, Art Unit 2439